     Case: 1:20-cv-05068 Document #: 42 Filed: 11/17/20 Page 1 of 3 PageID #:2883



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

EMOJI COMPANY GmbH,                                      )
                                                         )   Case No. 20-cv-5068
                Plaintiff,                               )
                                                         )
                                                         )   Judge Virginia M. Kendall
v.                                                       )
                                                         )
THE INDIVIDUALS, CORPORATIONS,                           )
LIMITED LIABILITY COMPANIES,                             )
PARTNERSHIPS AND UNINCORPORATED                          )
ASSOCIATIONS IDENTIFIED                                  )
ON SCHEDULE A HERETO,                                    )
                                                         )
                Defendants.                              )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff EMOJI COMPANY
GmbH hereby dismisses with prejudice all causes of action in the complaint against the following
Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.
        No.     Defendant
        61      hygjkyw
        64      IPBULIKE
        92      kuluko
        121     Idear
        129     ltgyth
        141     one by two
        169     Jinyou Youren
        172     Meet Futher
        174     ho home life
        214     JFK BORN
        221     nmxbcvjhfjsg
        234     Horizon-T
        252     liuyanlin
        274     osdikjghrhyse
    Case: 1:20-cv-05068 Document #: 42 Filed: 11/17/20 Page 2 of 3 PageID #:2884



        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.


                                         Respectfully submitted,
Dated: November 17, 2020                 By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiffs
                                                  EMOJI COMPANY GmbH
    Case: 1:20-cv-05068 Document #: 42 Filed: 11/17/20 Page 3 of 3 PageID #:2885




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on November 17, 2020.



                                                          s/Michael A. Hierl
